Title: To James Madison from James McClurg, 10 September 1787
From: McClurg, James
To: Madison, James


Dear Sir,
Richmond Septr. 10. 87
I have not yet been able to execute your commission to Mr. Beckley; but shall take care to forward the act as soon as it can be obtain’d. The report of a tendency to Insurrection in several quarters of the State is not without some foundation; tho’ the friends of Order have hitherto mantain’d the Superiority, so as to prevent any very outrageous doings. An expectation of a remedy for their discontents, well or ill founded, from the next Assembly assists in keeping them quiet.
There is said to be a disposition generally prevalent thro’ this state to comply with the plan of the Convention without much Scrutiny. Hervey, wh[o] has been in Albemarle lately, says that Nicholas is determin’d to support it however contrary it may be to his own Opinions. I am persuaded that those who sacrifice solid & permanent Advantages in this plan, to their Idea of the transitory disposition of the people, will condemn themselves hereafter. I find that I sent you some very crude Dutch Intelligence in my las[t] with which we were gull’d here for a day or two. I am Dear Sir Your most obt freind &ca
Jas. McClurg
